   Case: 1:20-cv-00187-NCC Doc. #: 5 Filed: 09/03/20 Page: 1 of 7 PageID #: 18




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DARION GIPSON,                                     )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 1:20-cv-00187-NCC
                                                   )
STEPHEN N. LIMBAUGH, JR., et al.,                  )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Darion Gipson for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2).

Having reviewed the motion and the financial information submitted in support, the Court has

determined that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an

initial partial filing fee of $2.79. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons

discussed below, the Court will direct plaintiff to file an amended complaint.

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
   Case: 1:20-cv-00187-NCC Doc. #: 5 Filed: 09/03/20 Page: 2 of 7 PageID #: 19




monthly payments to the Clerk of the Court each time the amount in the prisoner’s account

exceeds $10.00, until the filing fee is fully paid. Id.

        In support of his motion for leave to proceed in forma pauperis, plaintiff submitted a copy

of his certified inmate account statement. (Docket No. 3). The account statement shows an

average monthly deposit of $13.94. The Court will therefore assess an initial partial filing fee of

$2.79, which is 20% of plaintiff’s average monthly deposit.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 678. Determining whether a complaint states a plausible claim for relief is a context-

specific task that requires the reviewing court to draw upon judicial experience and common

sense. Id. at 679. The court must “accept as true the facts alleged, but not legal conclusions or

threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree

Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating that court must accept factual

allegations in complaint as true, but is not required to “accept as true any legal conclusion

couched as a factual allegation”).

        When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”



                                                   2
   Case: 1:20-cv-00187-NCC Doc. #: 5 Filed: 09/03/20 Page: 3 of 7 PageID #: 20




means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper

legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912,

914-15 (8th Cir. 2004) (stating that federal courts are not required to “assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint”).

In addition, affording a pro se complaint the benefit of a liberal construction does not mean that

procedural rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                           The Complaint

       Plaintiff is a self-represented litigant who is currently incarcerated at the United States

Penitentiary-Hazelton in Bruceton Mills, West Virginia. He brings this action pursuant to 42

U.S.C. § 1983. The complaint names Judge Stephen N. Limbaugh, Jr. and attorney Jacob

Zimmerman as defendants. Defendants are sued in both their individual and official capacities.

However, the complaint submitted by plaintiff is not legible. Specifically, the writing is too faint

to read. Even after an attempt by the Clerk of Court to darken the image, much of the complaint

is unreadable. In particular, the Court is unable to decipher plaintiff’s “Statement of Claim.”

                                             Discussion

       As noted above, plaintiff’s complaint, including the “Statement of Claim,” is almost

entirely illegible. The Court is thus unable to properly review this action pursuant to 28 U.S.C.

§ 1915. Therefore, plaintiff will be ordered to file an amended complaint, according to the

instructions set forth below.



                                                   3
   Case: 1:20-cv-00187-NCC Doc. #: 5 Filed: 09/03/20 Page: 4 of 7 PageID #: 21




       Plaintiff should type or neatly print his amended complaint on the Court’s civil rights

form, which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-

represented plaintiffs or petitioners should be filed on Court-provided forms”). If the amended

complaint is handwritten, the writing must be legible. The writing must also be dark enough to

read. In the “Caption” section of the Court-provided form, plaintiff should clearly name each

and every party he is intending to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must

name all the parties”). If there is not enough room in the caption, plaintiff may add additional

sheets of paper. However, all the defendants must be clearly listed. Plaintiff should fill out the

complaint form in its entirety.

       In the “Statement of Claim” section, plaintiff should provide a short and plain statement

of the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to

a single set of circumstances.” See Fed. R. Civ. P. 10(b).

       The amended complaint should only include claims that arise out of the same transaction

or occurrence. In other words, plaintiff should only include claims that are related to each other.

See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant and set forth

as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a).

       In structuring his amended complaint, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write a short and plain

statement of the factual allegations supporting his claim against that specific defendant. If

plaintiff is suing more than one defendant, he should follow the same procedure for each

defendant.




                                                  4
   Case: 1:20-cv-00187-NCC Doc. #: 5 Filed: 09/03/20 Page: 5 of 7 PageID #: 22




        Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

        If plaintiff is suing a defendant in an individual capacity, he is required to allege facts

demonstrating the personal responsibility of the defendant for harming him. See Madewell v.

Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (stating that § 1983 liability “requires a causal link

to, and direct responsibility for, the deprivation of rights”). Furthermore, the Court emphasizes

that the “Statement of Claim” requires more than “labels and conclusions or a formulaic

recitation of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404

(8th Cir. 2017).

        If plaintiff is suing multiple defendants, it is important that he establish the responsibility

of each separate defendant for harming him. That is, for each defendant, plaintiff must allege

facts showing how that particular defendant’s acts or omissions violated his constitutional rights.

It is not enough for plaintiff to make general allegations against all the defendants as a group.

Rather, plaintiff needs to provide the role of each named defendant in this case, in order that each

specific defendant can receive notice of what he or she is accused of doing. See Topchian v.

JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential

function of a complaint “is to give the opposing party fair notice of the nature and basis or

grounds for a claim”).

        Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint. This means that claims that are not re-alleged in the amended complaint will

be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928




                                                   5
   Case: 1:20-cv-00187-NCC Doc. #: 5 Filed: 09/03/20 Page: 6 of 7 PageID #: 23




(8th Cir. 2005) (“It is well-established that an amended complaint supercedes an original

complaint and renders the original complaint without legal effect”).

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C.

§ 1915. Plaintiff’s failure to make specific factual allegations against a defendant will result in

the dismissal of that defendant. If plaintiff fails to file an amended complaint on a Court-

provided form within thirty days in accordance with the instructions set forth herein, the Court

will dismiss this action without prejudice and without further notice to plaintiff.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $2.79 within

thirty (30) days of the date of this order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of

the Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff shall file a legible amended complaint on

the Court-provided form within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this order, this action

will be dismissed without prejudice and without further notice.

       IT IS FURTHER ORDERED that upon the filing of the amended complaint, the Court

will review it pursuant to 28 U.S.C. § 1915(e)(2).



                                                    6
Case: 1:20-cv-00187-NCC Doc. #: 5 Filed: 09/03/20 Page: 7 of 7 PageID #: 24




   Dated this 3rd day of September, 2020.

                                                  /s/ Noelle C. Collins
                                                NOELLE C. COLLINS
                                                UNITED STATES MAGISTRATE JUDGE




                                            7
